NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 17-2736
                                      ___________

                                 EBONY R. MITCHELL,
                                              Appellant

                                             v.

     ALONZO MITCHELL; JOAN MITCHELL; DEPARTMENT OF SERVICES
             FOR CHILDREN YOUTH AND THEIR FAMILIES;
                  KIMBERLY CLARK, Honourable Judge
                ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2:17-cv-00541)
                       District Judge: Honorable Nora B. Fischer
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 26, 2017

         Before: GREENAWAY, JR., GREENBERG and ROTH, Circuit Judges

                           (Opinion filed: September 14, 2018)
                                       ___________

                                       OPINION*
                                      ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Ebony Mitchell appeals pro se from the District Court’s order dismissing her civil

rights complaint. For the reasons that follow, we will affirm.

       Appellant named as defendants Alonzo Mitchell, Joan Mitchell, and the Allegheny

County Department of Human Services, Office of Children, Youth & Families (“DHS”).

According to Appellant’s complaint, Alonzo Mitchell and DHS, “unlawfully

misrepresented and placed [her] child in a permanent placement using another person’s

record and have associated that record to my name [and social security number] since

January 2013.” Appellant asserted that her rights were violated by the involvement of a

guardian ad litem and “an assertion of mental health and incarceration.” The Magistrate

Judge reviewed the complaint and issued a report recommending the complaint be

dismissed for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Appellant

was informed of her right to file objections to the report and recommendation. Instead of

filing objections, Appellant filed an amended complaint. The amended complaint named

the Honorable Kimberly Clark as a new defendant and asserted that the judge failed to

provide equal benefits and protections. The District Court dismissed the action for failure

to state a claim.1




1
 After the District Court dismissed Appellant’s complaint, Appellant filed untimely
objections to the Magistrate Judge’s report and recommendation. Because Appellant
addressed her objections to the Magistrate Judge and the District Court had already
adopted the Magistrate Judge’s recommendation, we decline to construe this filing as a
motion that remains pending in the District Court.
                                             2
       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District

Court’s sua sponte dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) is plenary. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). Pro se complaints must be construed

liberally, see Erickson v. Pardus, 551 U.S. 89, 94 (2007), and we accept the factual

allegations contained in the complaint as true. Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 572 (2007). Where a complaint has not alleged sufficient facts to state a claim for

relief that is “plausible on its face[,]” dismissal is appropriate. Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009).

              To establish a claim under Section 1983, a plaintiff must show she was

deprived of a federal constitutional or statutory right by a state actor. Kach v. Hose, 589
F.3d 626, 646 (3d Cir. 2009). Here, Alonzo and Joan Mitchell are private actors, not

state actors and Appellant has failed to plausibly allege that they conspired with or

engaged in any joint activity with state actors that could establish liability. See Dennis v.

Sparks, 449 U.S. 24, 27-28 (1980). Likewise, the District Court was correct that DHS

could not be held liable under Section 1983 unless the alleged violation was caused by an

official policy or custom. See Monell v. Dep’t of Soc. Serv. of City of New York, 436
U.S. 658, 690-91 (1978). The allegations in the complaint do not plausibly reflect that

any such policy or custom existed.

       With regard to Appellant’s claims against the Honorable Kimberly Clark, Judge

Clark was immune from suit under the Eleventh Amendment, because she was sued in

                                              3
her official capacity. See Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249, 254 (3d

Cir. 2010); MCI Telecomm. Corp. v. Bell Atl. Pa., 271 F.3d 491, 503-04 (3d Cir. 2001).

Judge Clark is also entitled to judicial immunity to the extent Appellant sought to sue

Judge Clark in her individual capacity, because Appellant challenges the judge’s

performance while presiding over a state court matter. See Stump v. Sparkman, 435 U.S.
349, 355-56 (1978).

       Finally, we note that Appellant’s filings consist largely of conclusory and

inapposite legal jargon. Appellant has now had numerous opportunities, in the District

Court and in this Court, to assert some plausible claims for relief, but she has not done so.

Under these circumstances, we cannot say that the District Court abused its discretion in

denying leave to amend.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             4